 



LIMITED LIABILITY COMPANY UNIT

PURCHASE AND SALE AGREEMENT

 

THIS LIMITED LIABILITY COMPANY UNIT PURCHASE AND SALE AGREEMENT (this
“Agreement”) is entered into this 31st day of May, 2019 (the “Effective Date”)
by and between WORLD WIDE WATER SAVINGS, INC. or its assigns (“Brian”), DAVID R.
STEINHURST (“David”), and IRBIS INTERNATIONAL, LLC, a Colorado limited liability
company (“IRBIS”) (each a “Seller” and collectively, the “Sellers” or the
“Members”), TARONIS TECHNOLOGIES, INC., a Delaware corporation (“Taronis” or
“Purchaser”), and WATER PILOT, LLC, a Florida limited liability company (the
“Company”). Sellers, Purchaser, and the Company are each sometimes referred to
herein as a “Party” and collectively as the “Parties.”

 

RECITALS

 

A. As of the Effective Date, all of the authorized, issued and outstanding
membership units in the Company consists of Nine Hundred Thousand (900,000)
membership units (the “Units”), of which each Seller owns Three Hundred Thousand
(300,000) Units.

 

B. Purchaser desires to acquire and Sellers wishes to sell, on the terms and
conditions set forth in this Agreement, fifty-one percent (51%) of each of the
Seller’s Units (16.33% of each Seller’s Units) or Four Hundred Fifty Nine
Thousand (459,000) Units (the “Purchase Units”) in the aggregate, the result of
which will be that Purchaser will own fifty-one percent (51%) of the Company
comprised of Four Hundred Fifty-Nine Thousand (459,000) Units and each Seller
will retain sixteen and one third percent (16.33%) of the Company (“Retained
Ownership Interest”) comprised of One Hundred Forty-Seven Thousand (147,000)
Units.

 

C. Seller and Purchaser have determined that it is in their mutual best
interests, and the best interests of the Company, that any and all other
existing agreements concerning the issue, sale or transfer of the Purchase Units
of the Company by and between the Parties be disregarded in their entirety and
are hereby cancelled and superseded in their entirety by this Agreement to the
effect that Seller agrees to sell, and Purchaser agrees to purchase, the
Purchase Units, pursuant to the terms set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the mutual covenants and conditions
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:

 

ARTICLE I

Purchase and Sale

 

1.1 Sale of Units. Subject to the terms and conditions set forth in this
Agreement and in consideration for the Purchase Price (defined below), Sellers
shall sell the Purchase Units to Purchaser, which such Purchase Units represent
fifty-one percent (51%) of Sellers’ membership interests in the Company, by
delivery of a duly executed Stock Power, in the form attached hereto and
incorporated by reference herein as “Exhibit A” at Closing (defined below),
effective upon the Effective Date.

 

1.2 Purchase Price; Allocation of Purchase Price. The price of the Purchase
Units determined under this paragraph shall be One Million Two Hundred
Seventy-Five Thousand and No/100 U.S. Dollars ($1,275,000.00) (the “Purchase
Price”), which Purchase Price shall be paid by Purchaser pursuant to Section
1.3. For purposes of this Section 1.2, the price per Unit of the Purchase Units
shall be, and is accepted as the value as of the Effective Date, as determined
by mutual agreement amongst the Parties.

 

   

 

 

1.3 Payment of Purchase Price. The total Purchase Price, as set forth in Section
1.2, shall be paid by Purchaser in shares of Taronis’ common stock. The number
of shares of common stock to be issued to the Sellers in exchange for the
Purchase Units and comprising the Purchase Price will be based on the five (5)
day Volume Weighted Average Price (“VWAP”) of the common stock immediately
preceding the Closing Date (“Stock Consideration”). The shares shall be issued
within one (1) business day of the Closing Date by means of irrevocable transfer
agent instructions sent to Taronis’ transfer agent simultaneously upon the
delivery of the Stock Powers covering the Purchase Units to the Purchaser.

 

1.4 Registration Rights; Catch-up Issuance. The Purchaser agrees that within ten
(10) business days of the Closing Date it will file an appropriate registration
statement, registering the Stock Consideration under the Securities Act of 1933,
as amended, with such registration statement being inclusive of the Stock
Consideration, so the Sellers’ will have the benefit of freely tradable
registered shares after the registration statement is declared effective
(“Registration Statement”) by the U.S. Securities and Exchange Commission
(“SEC”). On a date that is no later than the tenth (10th) day after the
Registration Statement is declared effective by the SEC, the Sellers’ shall have
deposited into the Sellers’ respective brokerage accounts or that of their
assignees, the Stock Consideration. Thereafter, the Purchaser agrees that it
will provide a “catch-up” in value to the Sellers’ if the Sellers’s haven’t
received the full value of the Purchase Price. On the date that is ten (10) days
from the day the SEC declares the Registration Statement effective
(“Determination Date”), the Sellers’ will provide the Purchaser with the
respective brokerage account statement showing the current market value of the
Stock Consideration (“Value Statement”). If the value of the Stock
Consideration, in the aggregate, is less than the Purchase Price based on the
closing price of the Purchaser’s common stock on the Determination Date, the
Purchaser will pay to the Sellers “catch-up” consideration in cash in an amount
up to the Purchase Price.

 

1.5 Earnout Payments. The Purchaser agrees that, if during the corresponding
periods immediately following Closing, the Company collects gross revenue (on a
cash basis) in the amounts set forth below, the Company will pay to the Sellers
in proportion to their Retained Ownership Interest, the following, at each level
obtained:

 

  ● At $501,000 through $1,000,000 in gross revenue within twelve (12) months =
Eighty percent (80%) of the gross revenue amount up to $400,000;         ●
$3,000,000 in gross revenue within eighteen (18) months = $400,000 Earnout
Payment; and         ● $5,000,000 in gross revenue within twenty-four (24)
months = $400,000 Earnout Payment.

 

The Earnout Payments shall be made to the Sellers, within a reasonable time not
to exceed sixty (60) days following the Company’s receipt of the corresponding
cash proceeds due to the Company as a result of gross revenue generated.

 

ARTICLE II

Closing

 

2.1 Closing Date. The Closing of the sale of Purchase Units shall occur on or
before May 31, 2019 (the “Closing” or “Closing Date”), unless otherwise extended
by mutual agreement of the Parties, and shall be deemed effective on the
Effective Date, provided that all conditions to Closing herein set forth will
have been first satisfied. The Closing shall take place at such time and
location as the Parties mutually agree upon prior to the Closing Date.

 

   

 

 

2.2 Resignation as Manager(s); Continuation of Employment. Brian and David are
Co-Managers of the Company as well as employees of the Company. As of the
Effective Date, Brian and David desire to resign from the position of
Co-Manager. Brian and David desire to continue their employment relationship
with the Company and shall enter into the “form of” Employment Agreement
attached hereto as “Exhibit D.” Contemporaneous with Closing, Brian and David
shall sign and deliver to Purchaser his written “Resignation as a Manager” of
the Company in the form attached hereto and incorporated by reference herein as
“Exhibit B.”

 

2.3 Performance by Sellers at Closing. At Closing and as applicable to a
respective Seller, the Sellers shall execute and deliver to Purchaser the
following:

 

  (a) That “Form of Stock Power” for the Purchase Units sold hereunder in the
form attached hereto as “Exhibit A”;         (b) That “Resignation as a Manager”
in the form attached hereto as “Exhibit B”;         (c) That “Unanimous Consent
of Members” attached hereto and incorporated by reference herein as “Exhibit C”;
        (d) Each of David’s and Brian’s fully executed “Employment Agreement,”
substantially in the form attached hereto as “Exhibit D”; and         (e) That
certain “Amended and Restated Operating Agreement” of Water Pilot, LLC, attached
hereto as “Exhibit E.”         (f) All other instruments and documents that are
necessary to fulfill the obligations of Sellers under this Agreement that are
required to be fulfilled on or prior to the Closing Date.

 

2.4 Performance by Purchaser and Company at Closing. As a condition to Sellers’
performance, at Closing, Purchaser and the Company shall execute and deliver to
Sellers the following:

 

  (a) The Purchase Price (and the shares of common stock comprising the Purchase
Price) pursuant to Section 1.3 hereof;         (b) That “Unanimous Consent of
Members” in the form attached hereto as “Exhibit C”; and         (c) That
certain “Amended and Restated Operating Agreement” of Water Pilot, LLC, attached
hereto as “Exhibit E.”         (d) All other instruments and documents that are
necessary to fulfill the obligations of Purchaser under this Agreement that are
required to be fulfilled on or prior to the Closing Date.

 

   

 

 

ARTICLE III

Representation and Warranties of the Sellers

 

Each Seller represents and warrants to Purchaser, jointly and severally, as of
the Closing Date, as follows:

 

3.1 Authority. Seller has all power and authority, without further consent, to
enter into and perform all of the obligations under this Agreement and to enter
into the other documents that this Agreement contemplates, including, but not
limited to the transfer instruments referenced herein.

 

3.2 Title of Units. Seller owns all right, title and interest in the Purchase
Units, without lien or encumbrance. Seller’s title to the Purchase Units has not
been encumbered by any security interests, charges, restrictions, or other
encumbrances of any nature, other than under agreement with Purchaser. Seller’s
spouse is not a Unitholder of the Company and does not have any right, title or
interest (including any community property interest) in or to the Purchase
Units.

 

3.3 No Litigation. No action, proceeding or judgment shall have been instituted
in which an order has been entered restraining, prohibiting or invalidating the
transactions contemplated by this Agreement, or affecting the right of Purchaser
to own the Purchase Units.

 

3.4 Disclosure. To the best of the knowledge of the respective Seller, no
representation or warranty of Seller contained in this Agreement, or in any
document delivered to Purchaser in connection with the transactions contemplated
hereby, contains or will contain any untrue statement of a material fact, or
omits or will omit a material fact necessary to make those statements contained
herein or therein not misleading in any respect. For purposes of this Section
3.5, “knowledge” means the current actual knowledge of each Seller respective of
their roles in the Company.

 

3.5 Authorized Capital and Outstanding Units. The total quantity of validly
issued and outstanding Units is as given in the Recitals hereto. Such Company
Units are fully paid, free and clear of all liens, claims and encumbrances and
are not subject to options, warrants, contracts, or agreements of any kind,
except as set forth in this Agreement.

 

3.6 No Restrictions on Securities; Unitholders. There are no authorized, issued,
or outstanding securities of the Company, whether equity or debt, of any kind
whatsoever and no outstanding options, warrants, rights, conversion privileges
or other agreements or instruments obligating the Company to issue any
additional Units or capital stock of any class or classes of any kind.

 

ARTICLE IV

Representation and Warranties of Purchaser

 

Purchaser represents and warrants to each Seller, joint and severally, as of the
Closing Date, as follows:

 

4.1 Authority. Purchaser has all power and authority, without further consent,
to enter into and perform all of the obligations under this Agreement and to
enter into the other documents that this Agreement contemplates.

 

4.2 Investigation and Access. Purchaser has been provided access to the
Company’s financial statements and to all of the documents and information
relating to the operations and activities of the Company. Purchaser has further
discussed this sale of the Purchase Units with the Sellers, has been given the
opportunity to ask any questions Purchaser has concerning any and all aspects of
the operations and activities of the Company, including the fair market value of
the Units, to Purchaser’s full satisfaction and Purchaser has no further
questions. Purchaser acknowledges and agrees that Purchaser has made its own
independent investigation into the desirability of purchasing the Purchase Units
for the price and terms set forth herein, and is relying upon that
investigation, and the representations and warranties of the Seller set forth in
Article III, and not upon any other representations and warranties of the
Sellers.

 

   

 

 

ARTICLE V

Covenants

 

5.1 Conduct of Business of the Company. Sellers covenant that, prior to the
Closing Date, Sellers shall cause the Company to:

 

  (a) Conduct its business only in the ordinary and usual course and will not
incur any debts or liabilities other than in the ordinary course;         (b)
Not do or cause to be done anything that would cause any of Sellers’
representations or warranties to be untrue or inaccurate if made at the time,
except as otherwise permitted by this Agreement or consented to in writing by
Purchaser;         (c) Maintain its property, plant and equipment, and the
insurance with respect thereto, in accordance with good business practice;      
  (d) Use its best efforts to preserve its business organization intact, keep
available the services of its present management, including, but not limited to
Purchaser, and preserve the goodwill of its suppliers, customers, and others
having business relations with it; and         (e) Permit no distribution to be
authorized or paid, nor any increase in the compensation payable or to become
payable by it to any of its directors, managers, officers, managerial employees
or consultants, or other employees.

 

5.2 Post-Closing Covenants. In consideration of the Purchase Price, and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, following the Closing hereof, and as a condition to complete said
Closing, Sellers agree that they have information regarding the Company and will
continue to be in a position of trust and confidence, having familiarity with
the Company’s operations, including, but not limited to financial and business
information, client lists, bidding practices, tax records, unique production
and/or service methods, proprietary information (including patents), employee
benefits, personnel history, accounting procedures, surety limits or terms, bank
lending terms, promotions, products, bid methods, strategies, goals, employees,
consultants, equipment condition and capability, job status (executory and
completed), technology, services, procedures, clients and services, bid
processes, potential clients, potential service areas, and general operations of
the Company (collectively “Confidential Information”). It is hereby acknowledged
by all Parties that all the foregoing, both individually and combined, define
the business of the Company, and are valuable, special, and unique assets of the
Company and its business; the disclosure of or inappropriate use of these assets
without the specific written authorization of the Company will cause serious
harm to the business and good will of the Company, potentially causing
significant monetary loss. Sellers recognize and acknowledge that the Company
has taken reasonable steps to preserve and protect the secrecy of all of the
foregoing confidential information and trade secrets.

 

(a) Non-Disclosure. Each Seller shall keep all Company’s Confidential
Information and trade secrets, strictly confidential and each Seller shall not
disclose any of the Company’s Confidential Information to any third party
without the prior written consent of the Company or pursuant to an order of a
court of competent jurisdiction.

 

   

 

 

(b) Non-Solicitation. Commencing on the Effective Date, and continuing for a
term of eighteen (18) months, each Seller agrees not to (i) solicit, encourage
or attempt to induce (or to assist others to do so) any employee or agent of the
Company to terminate his or her employment or working relationship with the
Company, or to work with such Seller (or any business, person or activity for
profit in which such Seller is associated with) in any capacity whatsoever, or
(ii) solicit, encourage, attempt to induce or otherwise contact any of the
Company’s existing or prospective customers or clients (known to such Seller as
of the Effective Date) (or to assist others to do so) for the purpose of
reducing, restructuring or terminating its (or their) business relationship with
the Company or to shift its business from the Company to any other provider of
competing services or goods.

 

(c) Non-Disparagement. Each Seller and Purchaser mutually agree that they will
make no written or oral statements that directly or indirectly disparage the
Company, or each other, or their respective officers, directors, employees,
agents or affiliates in any manner whatsoever, including, but not limited to the
working conditions or employment practices of the Company.

 

(d) Remedies Include Injunctive Relief. In the event any Seller breaches or
threatens to breach the terms of this Section 5.2, in whole or in part, the
Company shall be entitled to all remedies to which it may be entitled in law or
in equity including injunctive relief, and monetary damages.

 

5.3 Post-Closing Conversion to C Corporation. The Parties agree that the Company
will be converted into a Delaware corporation on or before September 30, 2019,
and each of the Parties consents to such conversion and agrees to provide all
documents, certificates, or other instruments that may be necessary for such
conversion. Upon the conversion, the Parties will execute by-laws and a
shareholder’s agreement which will incorporate the business terms and conditions
of the Amended and Restated Operating Agreement as nearly as practicable within
the corporate structure of a C Corporation.

 

ARTICLE VI

Conditions Precedent to the Obligations of Sellers to Close

 

The obligations of the Sellers to close hereunder on the Closing Date are
subject to the fulfillment at or prior to the Closing Date of each of the
following conditions (any one or more of which may be waived in whole or in part
by them in writing):

 

6.1 No Litigation. No action or proceeding (other than an action or proceeding
caused or instituted by or at the request of the Sellers) shall have been
instituted in which an order has been entered restraining or prohibiting or
invalidating the transactions contemplated by this Agreement, or affecting the
right of Purchasers to own the Purchase Units after the Closing Date.

 

6.2 Representations and Warranties True and Correct. The representations and
warranties of Purchaser contained herein shall be true and correct in all
material respects on the Closing Date with the same force and effect as though
such representations and warranties had been made on and as of the Closing Date.

 

6.3 Performance of Covenants. Purchaser shall have performed and complied with
all material terms, covenants, and conditions of this Agreement to be performed
or complied with by it on or before the Closing Date. This Agreement and all
other documents and instruments executed in connection herewith constitute valid
and binding obligations of Purchaser, enforceable against it in accordance with
their respective terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium, and other laws affecting creditors’ rights generally and
general principals of equity.

 

   

 

 

ARTICLE VII

Conditions Precedent to the Obligations of Purchaser to Close

 

The obligations of Purchaser to close hereunder on the Closing Date are subject
to the fulfillment at or prior to the Closing Date of each of the following
conditions (any one or more of which may be waived in whole or in part by it in
writing):

 

7.1 Representations and Warranties True and Correct. The representations and
warranties of each Seller contained herein shall be true and correct in all
material respects on the Closing Date with the same force and effect as though
such representations and warranties had been made on and as of the Closing Date.

 

7.2 Performance of Covenants. Each Seller shall have performed and complied with
all material terms, covenants, and conditions of this Agreement to be performed
or complied with by each of them on or before the Closing Date.

 

7.3 No Material Adverse Change. No damage, destruction, or loss (whether or not
covered by insurance) and no other event materially and adversely affecting the
Company’s assets, financial condition, or business prospects of the Company
shall have occurred.

 

7.4 No Litigation. No action or proceeding shall have been instituted in which
an order has been entered restraining or prohibiting or invalidating the
transactions contemplated by this Agreement or affecting the right of Purchaser
to own the Units after the Closing Date, and no such action or proceeding shall
have been threatened or instituted (whether or not such an order has been
entered) by any governmental department or agency.

 

ARTICLE VIII

Indemnification

 

8.1 Indemnification by Purchaser. Purchaser shall indemnify and hold harmless
each Seller for any debt, liability or claim (including all costs incurred in
the settlement or defense of such liability or claim and reasonable attorneys’
fees) arising from an event that occurs on or after the Effective Date, whether
such liability or claim is known or unknown; provided, however, that such
liability or claim was not incurred by such Seller in bad faith.

 

8.2 Indemnification by Sellers. Each Seller shall indemnify and hold harmless
Purchaser of any claim of debt or liability (including all costs incurred in the
settlement or defense of such claim and reasonable attorneys’ fees)
(collectively “Losses”), arising from any event that occurred prior to the
Effective Date that is claimed within twelve (12) months from the Closing Date,
whether such claim was known or unknown prior to the Effective Date. The maximum
aggregate amount of Losses payable by the Sellers under this Section 8.2 is
limited to the total amount of any and all consideration received by the Sellers
from the Purchaser pursuant to this Agreement as of the date that such claim
giving rise to Indemnification has been full and finally resolved. For further
clarification, Seller shall not be required to provide Indemnification for any
claim that is made greater than twelve (12) months from the Closing Date.

 

   

 

 

ARTICLE IX

Dispute Resolution: Mediation and Arbitration

 

9.1 Mediation of Disputes.

 

(a) Mediation. Except for default due to non-payment, or with respect to any
restraining order for alleged breach of any restriction on competition,
non-disclosure or non-disparagement provision, in the event of any other dispute
between any Parties to this Agreement involving the interpretation or
performance of any covenant, condition, or obligation arising under this
Agreement, or any of the Exhibits attached hereto, that the Parties cannot
themselves timely resolve to their mutual satisfaction, such dispute shall first
be submitted to mediation. Mediation proceedings shall take place at a location
as mutually agreed to between the Parties to this Agreement, or, in the event
the Parties are unable to agree, then in Phoenix, Arizona, by a duly qualified,
neutral attorney experienced in mediation or other professional mediator chosen
by the Parties. The Parties must mutually agree upon selection of the mediator
within ten (10) days of either Party sending written notice to the other Party
requesting mediation of the dispute. In the event that the Parties cannot timely
agree upon selection of the mediator, then said mediator shall be selected in
the same manner as the single arbitrator as provided in Subsection 9.2(d)(i)
below.

 

(b) Mediation Proceedings. The mediation shall take place not later than thirty
(30) days after selection of the mediator; during which, with the assistance and
counseling of said mediator, the Parties shall, in good faith, attempt to
resolve their dispute. Any remaining unresolved disputes or issues following
completion of said mediation proceedings shall be set forth in writing and be
subject to final and binding arbitration in the manner set forth in Section 9.2
below. Each Party to the mediation shall be responsible for their own costs and
expenses. The costs of the mediation proceedings itself, and the fees and costs
of the mediator, shall be shared equally by the Parties to the dispute. The
Parties to the mediation shall be required to maintain the confidential nature
of said proceedings.

 

9.2 Arbitration of Disputes.

 

(a) Arbitration. After completion of the Section 9.1 mediation proceedings, as
to any remaining unresolved issues or disputes, the Parties to said mediation
shall resolve, exclusively by final and binding arbitration, all such remaining
claims, demands, causes of action, disputes, controversies or other matters in
question (“Claims”) arising out of, or related to, the terms of this Agreement,
and whether such claims originate from contract, tort or otherwise, and whether
provided by statute (federal, state or local statutes or laws, and rules,
regulations and ordinances interpreting the same), equity or common law, which
either Party may have against the other, or their employees or agents in their
capacity as such or otherwise.

 

(b) Arbitration Procedures. Any arbitration hereunder shall be in accordance
with the law of the State of Delaware and to the extent that any issue or
procedure covering the arbitration is not adequately addressed, said issue or
procedure shall then be in accordance with the then current rules of the
American Arbitration Association (“AAA”) that are applicable to the Claims
asserted. Notwithstanding the foregoing, the arbitration need not be submitted
to the American Arbitration Association for administration. The arbitrator shall
be a practicing attorney or retired judge with at least ten (10) years total
working experience and shall be mutually selected by the parties. No demand for
arbitration may be made after the date when the institution of legal or
equitable proceedings based on such Claims would be barred by the applicable
statute of limitation. The arbitrator is not authorized to award punitive or
other damages not measured by the prevailing party’s actual damages. An award of
damages shall include pre-award interest at the Arizona statutory rate from the
time of the act or acts giving rise to the award.

 

   

 

 

(c) Enforcement. If a Party refuses to honor its obligations under this
Agreement, subject to Section 9.1 and Section 9.2(a) and (b), the other Party
may compel arbitration in either the federal or state court. The arbitrator
shall apply the substantive law of the State of Delaware, or federal law, or
both, as applicable to the claims asserted. The arbitrator shall have exclusive
authority to resolve any dispute relating to the interpretation, applicability,
or enforcement of this arbitration provision, including any claim that all or
part of this provision is void or voidable, and any claim that an issue or
dispute related to or arising out of this Agreement, is not subject to
arbitration. The type and amount of discovery allowed in the arbitration
proceedings shall be in the sole discretion of the arbitrator. Any and all of
the arbitrator’s orders, decisions and awards shall be final and binding, and
may be enforceable in, and judgment upon any award rendered by the arbitrator,
may be confirmed and entered by, any federal or state court having jurisdiction.
All proceedings conducted pursuant to this Agreement, including any order,
decision or award of the arbitrator, shall be kept confidential by the Parties.

 

(d) Number of Arbitrators; Venue; Written Decision and Findings. The arbitration
shall be decided by a single arbitrator under Section 9.2(d)(i).

 

(i) Single Arbitrator. A single arbitrator shall first be appointed by agreement
of the Parties, if such agreement can be reached within ten (10) days of receipt
of notice by one Party that the other Party has commenced arbitration
proceedings. In the absence of timely agreement, if the mediator which first
heard the dispute pursuant to Section 9.1 was chosen pursuant to the provisions
of this Subsection 9.2(d), then said individual who served as mediator shall
also serve as the single arbitrator. In the absence of timely agreement, and if
the Section 9.1 mediator was not chosen pursuant to the provisions of this
Subsection 9.2(d) (e.g., because the Parties to the dispute mutually agreed upon
the selection of the mediator), then the Parties shall request a list of seven
(7) arbitrators versed in the area of law that is the subject of the claim. The
Parties shall select the single arbitrator from said list, by agreement, if
possible, and in the absence of said agreement within ten (10) days of receipt
of said list, the arbitrator shall be selected from said list by each Party, in
turn striking a name from said list until only a single name remains, who shall
be the sole arbitrator.

 

(ii) Intentionally Omitted.

 

(iii) Resignation of Arbitrator. If any arbitrator resigns, a replacement shall
be determined pursuant to Section 9.2(d)(i).

 

(iv) Venue. The Parties agree that venue for arbitration shall be as mutually
agreed to between the Parties to this Agreement, or, in the event the Parties
are unable to agree, then in Phoenix, Arizona.

 

(v) Written Decision. The arbitrator shall issue written findings and award
setting forth his or her decisions concerning said arbitration.

 

   

 

 

(e) Costs of Arbitration. When arbitration is actually conducted pursuant to
this Agreement: (1) the Parties shall share equally the obligation for payment
of all of the arbitrator’s fees and any facility charges, if applicable, to
secure the place of arbitration; and (2) if said arbitrator determines that an
award of attorney fees and costs to the prevailing Party would be fair and
equitable under the circumstances at the time of arbitration, then the Party in
whose favor the arbitrator renders the award shall be entitled to have and
recover from the other Party all other costs incurred, including reasonable
attorney fees and expert witness fees, to the extent that such fees and costs
would be allocable if incurred in a court action. To the extent that said
arbitrator’s award does not award attorney fees and costs to either Party, then,
in such event, each Party shall bear its own costs and attorney fees (exclusive
of the facility charge portion of the costs of arbitration and fees of the
arbitrator, which are to be shared equally).

 

(f) Waiver of Trial. The Parties acknowledge that by signing this Agreement
including this mediation (Section 9.1) and arbitration (Section 9.2) provision,
said Party is waiving any right that said Party may otherwise have to a jury
trial, or a court trial, in regard to any claim hereunder, including a claim for
breach of this Agreement.

 

9.3 Attorneys’ Fees. In the event of any dispute regarding the interpretation or
enforcement of this Agreement that was not settled by mediation, and therefore
was subject to binding arbitration, and except as otherwise provided in
Subsection 9.2(e) (i.e., a decision by the arbitrator not to award attorney’s
fees and costs because to do so, in the arbitrator’s opinion, would not be fair
and equitable), the prevailing Party in such dispute, and whether or not
litigation is commenced to enforce said arbitration award by the prevailing
Party, shall be entitled to recover its reasonable attorney fees and costs and
expenses, including, but not limited to, court costs, and specifically including
with the definition of “costs” all charges, expenses, consultant fees, expert
witness fees, and attorney fees that the prevailing Party may incur, with or
without litigation, in such dispute that was the subject of binding arbitration,
whether at trial or upon appeal, and including any bankruptcy or other
insolvency proceedings involving the non-prevailing Party.

 

ARTICLE X

Termination

 

10.1 Termination. This Agreement may be terminated at any time prior to Closing,
and the transactions contemplated hereby may be abandoned at any such time,
either (1) by mutual consent of the Company, Purchaser and Sellers, or (2)
unilaterally by the Company, Purchaser or Sellers if: (a) Closing shall not have
occurred on or before the Closing Date; (b) there has been a default by the
other Party in any material respect in the performance of any covenant herein
and such default has not been cured by the Closing Date; (c) any representation
or warranty of the other Party is untrue in any material respect; or (d) a
condition precedent to such Party’s obligation to close, as set forth in this
Agreement, has not been satisfied or waived by the Closing Date.

 

10.2 Effectiveness of Termination. Termination of this Agreement and abandonment
of the transactions contemplated hereby shall be deemed effective on the date
mutually agreed upon by the Parties, or in the event of termination by
unilateral action, on the Closing Date.

 

ARTICLE XI

Miscellaneous

 

11.1 Notices. All notices required for by this Agreement shall be made in
writing by the mailing of the notice in the U.S. mail to the last known address
of the Party entitled thereto, registered or certified mail, return receipt
requested. The addresses of the Parties at Closing are:

 

  If to Buyer or the Company: TARONIS TECHNOLOGIES, INC.     300 W. Clarendon
Avenue, Ste. 230     Phoenix, Arizona 85013

 



   

 

 

  If to Brian or David: WATER PILOT, LLC     2627 N.E. 203rd St., Suite 207    
Aventura, Florida 33180         If to IRBIS: IRBIS INTERNATIONAL, LLC     730
Durant Ave., Suite 200     Aspen, Colorado 81611

 

11.2 Counterparts. For the convenience of the Parties hereto, this Agreement may
be executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

11.3 Parties in Interest. This Agreement shall benefit and bind the Parties and
their respective successors, and the Sellers’ heirs and personal
representatives.

 

11.4 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware.

 

11.5 Entire Agreement. This Agreement contains the entire understanding of the
Parties relating to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect to the same subject matter.

 

11.6 Legal Representation. PURCHASER AND ITS ATTORNEY HAVE NOT REPRESENTED THE
SELLERS OR THE COMPANY TO THIS AGREEMENT IN THE NEGOTIATION AND PREPARATION OF
THIS AGREEMENT. IN REGARD TO THIS AGREEMENT, SELLER AND COMPANY HAVE BEEN
ADVISED TO SEEK INDEPENDENT LEGAL COUNSEL. THE LANGUAGE USED IN THIS AGREEMENT
WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.

 

11.7 Survival of Agreement After Closing. The representations, warranties and
agreements contained in this Agreement, or in any document delivered pursuant
hereto, shall survive the Closing of the transactions contemplated hereby.

 

11.8 Severability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable, all other provisions of this
Agreement shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be affected thereby.

 

11.9 Trading of Stock. The Parties acknowledge that the Purchaser is a public
company listed on NASDAQ or the OTC Markets. If any material, non-public
information is disclosed pursuant to this Agreement or the Confidential
Information, each Seller agrees that it will comply with SEC Regulation FD (Fair
Disclosure), and refrain from trading in Taronis Technologies, Inc. (Ticker:
“TRNX”) stock until the material non-public information is publicly disseminated

 

[Signature Page Follows]

 

[The Remainder of This Page is Intentionally Blank]

 

   

 

 

IN WITNESS WHEREOF the Parties have caused this Agreement to be executed as of
the Effective Date.

 

PURCHASER:

 

TARONIS TECHNOLOGIES, INC.

A Delaware corporation

 

/s/ Scott Mahoney   Name:  Scott Mahoney   Title: Authorized Signatory  

 

SELLER(S):

 

WORLD WIDE WATER SAVINGS, INC.

A Florida corporation

 

/s/ Brian Kantor   Brian Kantor, President  

 

IRBIS INTERNATIONAL, LLC

A Colorado limited liability company

 

/s/ B. Joseph Krabacher   B. Joseph Krabacher, Manager  

 

DAVID STEINHURST

 

/s/ David Steinhurst   David Steinhurst, Individually  

 

COMPANY:

 

WATER PILOT, LLC

A Florida limited liability company

 

/s/ Brian Kantor   Name:  Brian Kantor   Title: Co-Manager  

 

/s/ David Steinhurst   Name:  David Steinhurst   Title: Co-Manager  

 

   

 

 